CLARK, Judge.
Defendant contended that the State should disclose the identity of the informant because it was essential to his defense of alibi. He offered no evidence at the voir dire hearing on his motions to disclose identity and to suppress the identification evidence. Neither did the defendant present evidence at trial. There is no showing that his defense was alibi or in what manner the disclosure of the identity of the informant would be necessary or even helpful to him in the preparation of his defense. We find no error in the denial of his motion to disclose the identity of the informer.
■To protect the public interest, it is the general rule that the prosecution is privileged to withhold from an accused the *625identity of an informant. There are certain exceptions and limitations, and the propriety of disclosure depends on the circumstances of the case. State v. Swaney, 277 N.C. 602, 178 S.E. 2d 399 (1971). The burden is on the defendant to make a sufficient showing that the disclosure is needed for the preparation of his defense. State v. Boles, 246 N.C. 83, 97 S.E. 2d 476 (1957). Annot., 76 A.L.R. 2d 262 (1961).
The victim testified on voir dire and at trial that he based his identification of defendant as the perpetrator on his close observation of him during daylight at the scene of the crime. There was no irregularity or unfairness in the procedure employed by the law officer in submitting the ten photographs to the victim for identification, and the trial court justifiably ruled that the in-court identification of defendant was not tainted by the confrontation at the jail after the photographic identification had been made.
We find that the defendant received a fair trial, free from prejudicial error.
No error.
Judges Morris and Vaughn concur.